Citation Nr: 1120054	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a nonservice-connected pension, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to October 1970, and died in October 2006.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.


FINDING OF FACT

At the time of the Veteran's death, he was not entitled to additional nonservice-connected pension benefits that were due and unpaid under an existing rating decision.


CONCLUSION OF LAW

The criteria for a nonservice-connected pension, for accrued benefits purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation, the claim is barred as a matter of law, and/or involves a claim that cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim regarding whether a federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Accrued Benefits

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions. Among the requirements for accrued benefits is that a claim must be filed within one year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the Appellant's claim for accrued benefits was received within one year of the Veteran's death - specifically, in February 2007.

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a Veteran was entitled at the time of death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Federal Circuit Court has also made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

During his lifetime, the Veteran was not service-connected for any disabilities.  However, the Veteran was awarded a nonservice-connected pension in a September 2006 rating decision.  Documentation in the claims file indicates that this resulted in a retroactive entitlement to a monthly rate of compensation in the amount of $881.00, effective from June 5, 2006.  The Veteran was notified of this decision in a letter dated on September 29, 2006.  The Veteran received his first retroactive payment in the amount of $2643.00 on or about October 5, 2006.  The Veteran then passed away on October [redacted], 2006.  The Appellant received the Veteran's last payment of $881.00 on or about November 1, 2006.  The Board notes that VA payments are made at the beginning of each month for the prior month.  38 C.F.R. 
§ 3.31 (2010).  In other words, the benefits due to the Veteran for the month of October 2006 were paid to the Appellant on or about November 1, 2006.   

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1300.  A consequence of the derivative nature of a surviving claimant's claim for entitlement to a Veteran's accrued benefits is that, without the Veteran having a claim pending at the time of death, the surviving claimant has no claim upon which to base his or her own application.  Jones, 136 F.3d at 1300.  Since the Veteran's claim for a nonservice-connected pension was granted in a rating decision prior to his death, the Veteran did not have a pending unadjudicated claim at the time of his death.  There were no other unadjudicated claims pending at the time of the Veteran's death.

With respect to whether any compensation was due and unpaid based on this existing rating decision, the Board notes that the Appellant alleged in her September 2007 Substantive Appeal (on VA Form 9) that the November 2006 check was directly deposited into her bank account on November 1, 2006, and was then returned by her bank.  The claims file contains documentation that a payment inquiry was completed by VA on March 19, 2007.  The inquiry did not provide evidence that the November 1, 2006, check was returned to VA, or was not received by the Appellant.  Further, even if the check was returned to VA, the Appellant was never entitled to this check anyway.  

Governing law and regulation (38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g) (2010)) provide that when a Veteran dies, the Veteran's compensation is to be discontinued effective the last day of the month before his death occurred.  Here, the Veteran died on October [redacted], 2006, and thus he was not entitled to benefits after September 30, 2006.  Consequently, under the regulations, the Veteran was not entitled to receive compensation for the month of his death (October 2006), and the amount of compensation he would have received in the month of his death, but for death, is not available for disbursement as an accrued benefit.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).

Additionally, in a statement dated in June 2007, the Appellant indicated that she wanted accrued benefits until the date of the Veteran's death (October [redacted], 2006).  However, as described above, the Veteran was only entitled to receive benefits until September 30, 2006, which he received in first retroactive VA payment in the amount of $2643.00 on or about October 5, 2006.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).

Further, the Board notes that under 38 U.S.C.A. § 5310 (West 2002) the Appellant is entitled to receive the Veteran's periodic compensation benefit for the month of his death (October 2006).  The claims file indicates that the Appellant received $881.00 for the month of the Veteran's death (October 2006) in a check dated on or about July 26, 2007.  Thus, the Appellant is not entitled to further payment under 38 U.S.C.A. § 5310.

Accordingly, the Board finds that the Appellant's claim for a nonservice-connected pension, for accrued benefits purposes, must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

The claim for a nonservice-connected pension, for accrued benefits purposes, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


